Citation Nr: 1301856	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  04-21 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability to include as due to a service-connected disability or as due to an undiagnosed illness.

2.  Entitlement to service connection for a left shoulder disability to include as due to a service-connected disability or as due to an undiagnosed illness. 

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty for training from February 1972 to June 1972 and on active duty from December 1990 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2003 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2007, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  The transcript of the hearing is in the Veteran's file.  

In August 2007, June 2009, September 2010, and January 2012, the Board remanded the claims for further development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The claim of service connection for a right shoulder disability to include as due to a service-connected disability or as due to an undiagnosed illness is REMANDED to the RO via the Appeals Management Center  in Washington, DC.


FINDING OF FACT

A left shoulder disability, traumatic arthropathy of the left acromioclavicular joint, is due to an injury in service.

CONCLUSION OF LAW

A left shoulder disability, traumatic arthropathy of the left acromioclavicular joint, was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2012).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

As the claim of service connection for a left shoulder disability is resolved in the Veteran's favor, further discussion here of compliance with the VCAA is not necessary.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110 (wartime service). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 






Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d at 1377.

When the competent lay or medical evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).





Facts

The service treatment records show that in April 1991 in Saudi Arabia the Veteran was lighting a burn pit and when the gasoline ignited he suffered flash burns of the head and face and the upper extremities.  In escaping the flames, the Veteran tripped and hurt his left shoulder.  X-rays of the left shoulder were requested because of decreased range of motion and the X-rays showed no fracture.  On separation in examination in June 1991, the Veteran denied a history of shoulder pain or a "trick" shoulder, and the upper extremities were evaluated as normal by the examiner. 

After service, in a rating decision in April 1993, the RO granted service connection for burn scars on the right side of the face and neck and right upper extremity and assigned a combined rating of 20 percent. 

On VA examination in February 1995, the Veteran complained of left shoulder pain.  History included a musculoskeletal injury to the left shoulder in April 1991, when the Veteran suffered burns and fell on his shoulder.  According to the Veteran he did not recall the specific injury or treatment of the injury.  The pertinent findings were normal range of motion and motor strength of the shoulders and no diagnosis. 

VA records show that in March 2002 the Veteran complained of left shoulder pain and an 11-year history of cervical pain, following his shoulder injury in 1991. It was noted that X-rays in May 1999 showed cervical joint disease.  The assessments were cervical spondylosis with facet arthropathy (joint disease) and cervical degenerative disc disease and myofascial pain.  In June 2002, the Veteran had myofascial pain in the left trapezius muscles. 

In his current application for VA disability benefits, filed in March 2003, the Veteran, a Veteran of the Persian Gulf War, claimed service connection for joint pain and muscle pain due to an undiagnosed illness. 


On VA examination in August 2003, the Veteran stated that in April 1991 he hit his left shoulder and neck and he had developed pain in the shoulder and neck since then.  X-rays showed degenerative changes of the left acromioclavicular joint.  The diagnosis was sprain of the left shoulder.   

In September 2003 in a rating decision, the RO denied muscle and joint pain of the left shoulder diagnosed as degenerative joint disease.  In October 2003, the Veteran filed a notice of disagreement and in June 2004 he filed a substantive appeal without argument. 

In May 2007, the Veteran testified that after the gasoline explosion he landed on his shoulder and he has had neck and shoulder pain since then. 

On VA examination in November 2007, the Veteran stated that in 1991 he fell on his left shoulder after a gasoline explosion.  The diagnosis was left shoulder sprain.  The VA examiner expressed the opinion that the left shoulder sprain was less likely than not related to service, because there was no evidence of treatment or a diagnosis of a left shoulder condition in service. 

In a rating decision in March 2009, the RO granted the claims of service connection for bilateral hearing loss and for tinnitus, which were on appeal. 

On VA examination in September 2009, after considering the Veteran's history of a left shoulder injury when the Veteran fell running from a fire, the impression was trapezius muscle pain radiating from the neck to the shoulders.   

In a rating decision in May 2010, the RO granted the claim of service connection for degenerative joint disease of the cervical spine, which was on appeal, on grounds that the disability was related to the Veteran's injury in April 1991, when he fell running from a gasoline fire. 




On VA examination in October 2010, after considering the Veteran's history of a left shoulder injury when the Veteran fell running from a fire, the diagnosis was degenerative disease of the left acromioclavicular joint.  The VA examiner expressed the opinion that it was less likely as not that the degenerative changes were the result of the injury in service, because the findings were in each shoulder, related to advancing age, not to an injury in service. 

On VA examination in February 2012, after considering the Veteran's history of a left shoulder injury when the Veteran fell running from a fire, the diagnosis was traumatic arthropathy of the left acromioclavicular joint.  The VA examiner expressed the opinion that the left shoulder disability was at least as likely as not due to the in-service injury.  The VA examiner explained that in the medical literature trauma to the shoulder can precipitate the development of acromioclavicular arthropathy, and as the Veteran fell upon his left shoulder, the fall precipitated the traumatic acromioclavicular, arthropathy of the left shoulder.  

Analysis

To establish service connection, the evidence must show a present disability, an in-service incurrence of an injury, and a causal relationship between the present disability and the injury incurred during service, the so-called "nexus" requirement.  Shedden, 381 F.3d at 1167. 

On VA examination in February 2012, the diagnosis was traumatic arthropathy of the left acromioclavicular joint, which establishes a present disability.  As for the in-service incurrence of an injury, the service treatment records show that in April 1991 the Veteran fell and hurt his left shoulder in running from a flash fire in a burn pit. 






As the first and second elements of service connection have been established, the remaining element is evidence of a nexus between the present disability and the in-service injury.   

On VA examination in November 2007, the VA examiner expressed the opinion that the left shoulder sprain was less likely than not related to service, because there was no evidence of treatment or a diagnosis of a left shoulder condition in service.  The Board finds that the medical opinion does not have probative value and need not be considered and weighed on the theory of service connection under 38 C.F.R. § 3.303(d) as neither treatment nor a diagnosis in service is required to establish service connection for a disability first shown after service. 

On VA examination in October 2010, the VA examiner expressed the opinion that it was less likely as not that the degenerative changes of the left shoulder were the result of the injury in service, because there were degenerative changes in each shoulder, which were related to aging and not to an injury in service.  The Board finds that the medical opinion does have probative value on the theory of service connection first shown after service under 38 C.F.R. § 3.303(d) and the opinion can be considered and weighed against the opinion favorable to the claim. 

On VA examination in February 2012, the VA examiner expressed the opinion that the left shoulder disability was at least as likely as not due to the in-service injury.  The VA examiner explained that in the medical literature trauma to the shoulder can precipitate the development of acromioclavicular arthropathy, and as the Veteran fell upon his left shoulder, the fall precipitated the traumatic acromioclavicular, arthropathy of the left shoulder.  The Board finds that the medical opinion does have probative value on the theory of service connection first shown after service under 38 C.F.R. § 3.303(d) and the opinion can be considered and weighed against the opinion opposing the claim. 





With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact. The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  A review of pertinent medical literature may also furnish information relevant to the question of causation or nexus.  

When, after careful consideration of the entire record, a reasonable doubt arises regarding a material issue of fact, such doubt will be resolved in favor of the Veteran.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102. 

Whereas here the same set of facts have resulted in contradictory conclusions, the Board finds that there is an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim of service connection.

As the positive and negative nexus opinions are of equal probative value, the Board finds that the evidence of record is in equipoise as to the matter of whether the Veteran's current left shoulder disability is related to the injury in service, and reasonable doubt is resolved in the Veteran's favor. 

As the three elements of direct service connection have been established, the Veteran prevails.  And the Board need not address further the lay evidence or other theories of entitlement, such as presumptive service connection for a chronic disease, secondary service connection, or service connection as an undiagnosed illness. 






ORDER

Service connection for a left shoulder disability, traumatic arthropathy of the left acromioclavicular joint, is granted. 


REMAND 

With the grant of service connection for a left shoulder disability, traumatic arthropathy of the left acromioclavicular joint, the record reasonably raises the claim of service connection for a right shoulder disability to include as secondary to the now service-connected disability of the left shoulder. 

And further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action: 

1.  Afford the Veteran a VA examination to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that degenerative joint disease of the right acromioclavicular joint was caused by or aggravated by service-connected traumatic arthropathy of the left acromioclavicular joint or the combination of traumatic arthropathy of the left acromioclavicular and the service-connected degenerative joint disease of the cervical spine, resulting from a left shoulder injury in April 1991 in service.  




In formulating an opinion, the VA examiner is asked to consider that the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of the right shoulder disability not due to the natural progress as contrasted to a worsening of symptoms.  

The Veteran's file must be reviewed by the VA examiner.

2.  After the above development, adjudicate the claim of service connection for a right shoulder disability, including as secondary to the service-connected left shoulder disability and disability of the cervical spine. If benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999). 

The claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 



______________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


